DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-24 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 4,876,441,art of record) in view of Herslow et al. (US 2015/0206047), Couck (US 8,136,736, art of record) and Amsterdam et al. (US 7,556,193).
Regarding claims 21, Hara teaches a programmable dynamic credential card (figs. 9 and 18), comprising: a top surface layer (130a) comprising a first region for a graphical display system (131) and a second region (132) having at least one openings; rigid internal frame structure (120) comprising at least one cut-out for accommodating internal electrical components (160, 170, 180) including the graphical display system; a printed circuit board (150) affixed to the rigid internal frame structure, the printed circuit board having at least one electrical component (151-153) mounted thereon; and a bottom surface layer (140b) having a window (142-144) for accommodating the at least one electrical component of the printed circuit board for communication with a computing device (col. 6, line 21 to col. 9, line 50).  Although Hara does not particularly disclose the at least one electrical component comprises a wireless communication component “expose” as claimed.  However, Herslow teaches credential card (fig. 4B1) comprises printed circuit board having at least one wireless communication components and a cutout window to expose the at least one wireless communication components ([0044] and [0047]).  
In view of Herslow’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hara by incorporating the teaching as taught by Herslow so as to add a well-known wireless communications capability to Hara and such exposing the wireless communication component would enhance the communications.  
Hara as modified by Herslow fails to teach the second region taller than the first region.
However, Couck teaches a programmable dynamic credential card (figs. 2a and 2b) comprising top layer having a first region with at least one opening for a graphical display system (103) and a second region taller than the first region comprising opening for buttons (102 and 101) (col. 6, lines 5-9).
In view of Couck’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hara and Herslow by incorporating the teaching as taught by Couck so as to distinct the button region on the card.  
	Hara as modified by Herslow and Couck fails to further teach the display system is configured to display at least one coded image of a plurality of coded images associated with the programmable credential card, wherein the at least one coded image is determined at least in part on a location of the programmable credential card, and wherein the plurality of coded images include at least one of a bar code, a QR code, or another coded image.
	However, Amsterdam teaches programmable credential card (fig. 3) having a display (310) is configured to display at least one coded image of a plurality of coded images associated with the programmable credential card, wherein the at least one coded image is determined at least in part on a location of the programmable credential card, and wherein the plurality of coded images include at least one of a bar code, a QR code, or another coded image (col. 1, line 55 to col. 2, line 4 and col. 2, line 55 to col. 3, line 22).
	In view of Amsterdam’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Hara, Herslow and Couck by incorporating the teaching as taught by Amsterdam so that the coded image can be generated and displayed on the display of the programmable credential card. 
Regarding claim 22, Hara as modified by Herslow, Couck and Amsterdam teaches all subject matter claimed as applied above.  Amsterdam further teaches wherein the displayed at least one coded image is configured to transmit information to scanners of Point-Of-Sale (POS) terminals or ticket reader (col. 2, lines 33-35 and col. 3, lines 1-22).
Regarding claim 23, Hara as modified by Herslow, Couck and Amsterdam teaches all subject matter claimed as applied above.  Amsterdam further teaches wherein the displayed at least one coded image is configured to communicate at least one e-gift card identifier information (coupon), sports event ticket information, airline ticket information, or concert ticket information (col. 1, lines 24-31).
Regarding claim 24, although Hara as modified by Herslow, Couck and Amsterdam does not explicitly teach the programmable credential card is configured to not display barcode when security has been breached, however, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Hara, Herslow, Couck and Amsterdam that configured to stop displaying the at least one coded image when security of the programmable credential card has been breached so as to protect sensitive information or data from unauthorized access. 
Regarding claim 42, Hara as modified by Herslow, Couck and Amsterdam teaches all subject matter claimed as applied above.  Amsterdam further teaches a global positioning system (GPS) receiver (352, fig. 3), wherein the location is determined via the GPS receiver (col. 2, line 55 to col. 3, line 3).
Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara as modified by Herslow, Couck and Amsterdam as applied to claim 21 above, and further in view of Mullen et al. (US 8,931,703, previously cited).
Regarding claim 25, Hara as modified by Herslow, Couck and Amsterdam teaches all subject matter claimed as applied above except for the computing device comprises at least one of a personal computer system, a mobile computing device, or a smartphone.  
However, Mullen further teaches wherein the computing device comprises at least one of a personal computer system, a mobile computing device, or a smartphone (col. 1, lines 15-19, col. 11, lines 52 to 68 and col. 12, lines 44-58).
In view of Mullen’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Hara, Herslow, Couck and Amsterdam by incorporating the teaching as taught by Mullen in order to arrive at the claimed invention.
Regarding claim 26, Hara as modified by Herslow, Couck, Amsterdam and Mullen teaches all subject matter claimed as applied above.  Herslow, Amsterdam and Mullen further teach wherein the programmable credential card is configured to communication with the digital computing device using a wireless communication protocol (Herslow: [0031]. Amsterdam: col. 2, lines 55-62.  Mullen: col. 11, lines 52-68).
Claims 28, 31, 34, 35 and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara in view of Herslow and Amsterdam.
Regarding claims 28 and 35, Hara teaches a method comprising: providing a programmable credential card (figs. 9 and 18) having: a top surface layer (130a) comprising a first region for a graphical display system (131) and a second region (132) having at least one openings; rigid internal frame structure (120) comprising at least one cut-out for accommodating internal electrical components (160, 170, 180) including the graphical display system; a printed circuit board (150) affixed to the rigid internal frame structure, the printed circuit board having at least one electrical component (151-153) mounted thereon; and a bottom surface layer (140b) having a window (143-144) to accommodate the at least one electrical component of the printed circuit board for communication with a computing device (col. 6, line 21 to col. 9, line 50).  Although Hara does not particularly disclose the at least one electrical component comprises a wireless communication component as “expose”.  However, Herslow teaches credential card (fig. 4B1) comprises printed circuit board having at least one wireless communication components and a cutout window to expose the at least one wireless communication components ([0044] and [0047]).  
In view of Herslow’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hara by incorporating the teaching as taught by Herslow so as to add a well-known wireless communications capability to Hara and such exposing the wireless communication component would enhance the communications.  
	Hara as modified by Herslow fails to further teach displaying, using the graphical display system, at least one coded image of a plurality of coded images associated with the programmable credential card, wherein the plurality of coded images include at least one of a bar code, a QR code, or another coded image.
	However, Amsterdam teaches programmable credential card (fig. 3) having a display (310) is configured to display at least one coded image of a plurality of coded images associated with the programmable credential card, and wherein the plurality of coded images include at least one of a bar code, a QR code, or another coded image (col. 1, line 55 to col. 2, line 4 and col. 2, line 55 to col. 3, line 22).
	In view of Amsterdam’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Hara and Herslow by incorporating the teaching as taught by Amsterdam so that the coded image can be generated and displayed on the display of the programmable credential card. 
Regarding claims 31 and 39, although Hara as modified by Herslow and Amsterdam does not explicitly teach the programmable credential card is configured to not display barcode when security has been breached, however, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the programmable credential card of Hara as modified by Herslow and Amsterdam that configured to stop displaying the barcode when security of the programmable credential card has been breached so as to protect sensitive information or data from unauthorized access. 
Regarding claim 34, Hara as modified by Herslow and Amsterdam teaches all subject matter claimed as applied above.  Amsterdam further teaches determining context data associated with the programmable credential card and wherein the graphical display system is further configured to display information according to the context data (col. 1, line 60 to col. 2, line 3 and line 64 to col. 3, line 22).
Regarding claim 37, Hara as modified by Herslow and Amsterdam teaches all subject matter claimed as applied above.  Amsterdam further teaches wherein the displayed bar codes, QR codes, or other coded images are configured to transmit information to scanners of Point-Of-Sale (POS) terminals or ticket reader (col. 2, lines 33-35 and col. 3, lines 1-22).
Regarding claim 38, Hara as modified by Herslow and Amsterdam teaches all subject matter claimed as applied above.  Amsterdam further teaches wherein the displayed bar codes, QR codes, or other coded images are configured to communicate at least one e-gift card identifier information (coupon), sports event ticket information, airline ticket information, or concert ticket information (col. 1, lines 24-31).
Claims 32, 33 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara as modified by Herslow and Amsterdam as applied to claims 28 and 35 above, and further in view of Mullen.
Regarding claims 32 and 40, Hara as modified by Herslow and Amsterdam teaches all subject matter claimed as applied above except for the computing device comprises at least one of a personal computer system, a mobile computing device, or a smartphone.  
However, Mullen further teaches wherein the programmable credential card is configured to communication with a digital computing device, the digital computing device being at least one of a personal computer system, a mobile computing device, or a smartphone (col. 1, lines 15-19, col. 11, lines 52 to 68 and col. 12, lines 44-58).
In view of Mullen’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Hara, Herslow and Amsterdam by incorporating the teaching as taught by Mullen in order to arrive at the claimed invention.
Regarding claim 33, Hara as modified by Herslow, Amsterdam and Mullen teaches all subject matter claimed as applied above.  Herslow, Amsterdam and Mullen further teach wherein the programmable credential card is configured to communication with the digital computing device using a wireless communication protocol (Herslow: [0031]. Amsterdam: col. 2, lines 55-62.  Mullen: col. 11, lines 52-68).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara as modified by Herslow and Amsterdam as applied to claim 35 above, and further in view of Couck.
Regarding claim 36, Hara as modified by Herslow and Amsterdam teaches all subject matter claimed as applied above.  Hara further teaches the top surface layer comprises a first region for a graphical display system (131) and a second region (132) having at least one openings (fig. 9) but Hara fails to teach the second region taller than the first region.
However, Couck teaches a programmable dynamic credential card (figs. 2a and 2b) comprising top layer having a first region with at least one opening for a graphical display system (103) and a second region taller than the first region comprising opening for buttons (102 and 101) (col. 6, lines 5-9).
In view of Couck’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Hara, Herslow and Amsterdam by incorporating the teaching as taught by Couck so as to distinct the button region on the card.  
Claims 41 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara as modified by Herslow, Couck and Amsterdam as applied to claim 21 above, and further in view of Olson et al. (US 2015/0134513).
Regarding claims 41 and 43, Hara as modified by Herslow, Couck and Amsterdam teaches all subject matter claimed as applied above except for the computing device comprise a mobile device of a user, and wherein the mobile device is bonded with the programmable credential card to satisfy a security requirement or the location is determined via data associated with a mobile device.
However, Olson teaches the computing device comprise a mobile device of a user, and wherein the mobile device is bonded with the programmable credential card to satisfy a security requirement or the location is determined via data associated with a mobile device. (fig. 6 and [0017]).
In view of Olson’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Hara, Herslow, Couck and Amsterdam by incorporating the teaching as taught by Olson in order to enhance security purposes.
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/04/2022, with respect to the rejection(s) of claim(s) 21-26, 28 and 31-40 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hara, Herslow, Amsterdam, Couck, Muller and Olson.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887